EXAMINER’S REMARKS
Examiner notes that a second consecutive Non-Responsive Amendment after Examiner Action has been issued in the current application.  Examiner notes that this particular application previously had an action on the merits examining capsule product claims in the Non-Final Office Action mailed February 4, 2021 in response to the claim amendments filed September 25, 2019.  Only claims directed towards the capsule product should be recited in the current application.  If applicant wishes other inventions to be examined, e.g. apparatus claims, apparatus in combination with capsule claims, methods of using the capsule claims, and/or brewed coffee claims, either a divisional, continuation, or continuation in part application should be filed.  Only capsule product claims are to be examined in the current application.

The amendment filed on January 7, 2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the claims would have been restricted due to the following reasons:
If the current amendment was provided at the time of filing, the current amendment would have been restricted from the invention of the claim amendment filed September 25, 2019 that was considered on the merits in the Office Action mailed February 4, 2021.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-42 of the claim amendment filed September 25, 2019, drawn to a capsule for brewing a coffee brew, the capsule comprising a frustoconical capsule body comprising a circumferential sidewall extending around a central axis of the cup body, a bottom wall connected with a first end of the sidewall for closing off the first end of the capsule body, a flange extending radially outwardly from a second end of the circumferential sidewall wherein the capsule further includes a foil lid that is connected with the flange, a coffee bed of coffee grind that is accommodate within an internal space bounded by the capsule body and the lid, the coffee bed having a maximum coffee bed diameter that corresponds with an inner diameter of the cup body at the second end of the circumferential wall, the internal space having a height defined by the maximum distance between the bottom and a plane in which the second end of the circumferential sidewall extends, wherein the weight of the coffee bed is in the range of 9-13 grams and wherein the (height)/(maximum width) ratio of the coffee bed is within the range of 0.9-1.2, classified in B65D85/8045.
II. Claims 1-10, 13-14, and 17-40 of the claim amendment filed January 7, 2022, drawn to a combination of a capsule and an apparatus for preparing a double ristretto, double espresso, or double lungo, using a capsule, the method including providing a capsule including a frustoconical capsule body comprising a circumferential sidewall extending around a central axis of the frustoconical capsule body, a bottom wall connected with a first end of the circumferential sidewall for closing off the first end of the frustoconical capsule body, a flange extending radially outwardly from a second end of the , classified in A47J31/00.
III. Claims 43-44 of the claim amendment filed January 7, 2022, drawn to a brewed double espresso coffee wherein the taste of the brew obtained is defined by a fingerprint which is defined by at least one of the following parameters: dry matter being within a range of 2.8-3.4%, the ratio (bitterlactone)/(acetic acids) is , classified in A23F5/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as a method for preparing a single ristretto, single espresso, or single lungo, using a capsule, the method including providing a capsule including a frustoconical capsule body comprising a circumferential sidewall extending around a central axis of the frustoconical capsule body, a bottom wall connected with a first end of the circumferential sidewall for closing off the first end of the frustoconical capsule body, a flange extending radially outwardly from a second end of the circumferential sidewall, providing an apparatus including a fluid supply system wherein no piercing members are provided and the method further comprises the step of allowing water to pass through the capsule in a drip style manner.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can are mutually exclusive.  Invention I encompasses a capsule used to brew a single ristretto coffee wherein the taste of the brew obtained is defined by a fingerprint which is defined by  dry matter in a range of 3.5-4.0%.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as a brewed coffee double espresso obtained by a fingerprint defined by dry matter being within a range of 3.5-4.0%.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


/ERICSON M LACHICA/Examiner, Art Unit 1792